Citation Nr: 1640785	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  09-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected status post anterior cruciate ligament (ACL) repair, left knee (hereinafter "left knee disorder).  

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee limitation of extension.  

3.  Entitlement to an initial rating in excess of 10 percent for service-connected status post anterior cruciate ligament (ACL) repair, right knee (hereinafter "right knee disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from December 1988 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2015, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

In March 2015, the Board remanded the claims on appeal for additional evidentiary development.  At that time, the Veteran's appeal included the issues listed on the first page of this decision, as well as the issue of entitlement to service connection for a lumbar spine disorder.  In February 2016, the Agency of Original Jurisdiction (AOJ) granted service connection for a lumbar spine disorder, which was considered a full grant of the benefit sought with respect to that issue.  Therefore, that issue is no longer on appeal and will not be addressed in the decision herein.  The claims remaining on appeal now return to the Board for further appellate review.  

For reasons discussed below, the appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, in March 2015, the Board remanded the claims on appeal for additional evidentiary development, to include providing the Veteran an opportunity to identify all healthcare providers who have treated his service-connected knee disabilities since March 2011, obtaining all outstanding VA treatment records, and affording him an updated VA examination to assess the current severity of his service-connected knee disabilities.  

The record reflects that the Veteran was afforded a VA Knee examination in October 2015, as requested.  However, subsequent to the October 2015 VA examination, the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that, for weight-bearing joints such as knees, VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).   

Review of the record reveals that none of the VA examinations conducted in conjunction with this appeal, including the October 2015 examination, nor the VA treatment records dated from 2007 to 2015, demonstrate range of motion testing for both knees in passive motion, weight-bearing, and non-weight-bearing situations.  As a result, none of the VA knee examinations of record fully satisfies the requirements of Correia.

Therefore, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral knee disabilities, including testing for range of motion for both knees in active motion, passive motion, weight-bearing, and non-weight-bearing situations.  

While on remand, the AOJ should also obtain any outstanding medical evidence that may be relevant to the claims on appeal.  As noted in the previous remand, the Veteran testified that he received treatment for his service-connected knee disabilities from Kaiser Permanente.  In an April 2015 letter, the AOJ requested the Veteran submit a release (VA Form 21-4142, Authorization and Consent to Release Information) in order for VA to obtain treatment records from Kaiser, but the Veteran did not respond by returning the release or submitting the treatment records.  

On remand, the Veteran should be given another opportunity to provide additional information or evidence in support of the increased rating claims on appeal, including any relevant treatment records from Kaiser Permanente or a release authorizing VA to obtain those records on his behalf.  The AOJ should also obtain any relevant VA treatment records dated from April 2015 to the present.   

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide or identify any outstanding private or VA treatment records for health care providers who have treated his knees since March 2011, including specifically from Kaiser Permanente.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the file.  

Obtain the Veteran's VA treatment records dated from April 2015 to the present.  

All attempts to secure these records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.  

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA knee examination to ascertain the current severity and manifestations of his service-connected bilateral knee disabilities.  

Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed, including instability and range of motion testing.  To the extent possible, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both knees.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also identify the functional impairment caused by the Veteran's bilateral knee disabilities, as well as the nature of the scars located around each knee.  The examiner should also comment on the functional impact the Veteran's service-connected bilateral knee disabilities have on his daily activities and employment.  

All opinions expressed should be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




